ICJ_011_USNationalsMorocco_FRA_USA_1950-11-22_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE AUX DROITS
DES RESSORTISSANTS
DES ETATS-UNIS D’AMERIQUE

AU MAROC
(FRANCE / ÉTATS-UNIS D’AMERIQUE)

ORDONNANCE DU 22 NOVEMBRE 1950

1950

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING RIGHTS OF
NATIONALS OF THE UNITED STATES

OF AMERICA IN MOROCCO
(FRANCE / UNITED STATES OF AMERICA)

ORDER OF NOVEMBER 22nd, 1950
La présente ordonnance doit étre citée comme suit :
« Affaire relative aux droits des ressortissants

des Etats-Unis d'Amérique au Maroc, Ordonnance du

22 novembre 1950: C. I. J. Recueil 1950, p. 391.»

This Order should be cited as follows:
“Case concerning rights of nationals of the United States
of America in Morocco, Order of November 22nd, 1950 :
I.C. J. Reports 1950, p. 301.”

 

N° de vente: 5]
Sales number ¢

 

 

 
391

INTERNATIONAL COURT OF JUSTICE

1950
November 22nd

YEAR 1950 General List:

No. 11

Order made on November 22nd, 1950

CASE CONCERNING RIGHTS OF
NATIONALS OF THE UNITED STATES
OF AMERICA IN MOROCCO

(FRANCE / UNITED STATES OF AMERICA)

The International Court of Justice,
having regard to Article 48 of the Statute of the Court,
having regard to Article 37 of the Rules of Court,

Makes the following Order :

Whereas by letter of October 28th, 1950, filed the same day in
the Registry of the Court, the Chargé d’Affaires of France at The
Hague filed in the Registry of the Court an Application dated
October 27th, 1950, whereby the Court is asked to judge and declare:

“That the privileges of the nationals of the United States of
America in Morocco are only those which result from the text of
Articles 20 and 21 of the Treaty of September 16th, 1836, and that,
since the most-favoured-nation clause contained in Article 24 of
the said treaty can no longer be invoked by the United States in
the present state of the international obligations of the Shereefian
Empire, there is nothing to justify the granting to the nationals
of the United States of preferential treatment which would be
contrary to the provisions of the treaties ;

4
ORDER OF 22 XI 50 (U.S. NATIONALS IN MOROCCO) 392

That the Government of the United States of America is not
entitled to claim that the application of all laws and regulations
to its nationals in Morocco requires its express consent ;

That the nationals of the United States of America in Morocco
are subject to the laws and regulations in force in the Shereefian
Empire, and in particular the regulation of December 30th, 1948,
on imports not involving an allocation of currency, without the
prior consent of the United States Government ;

That the dahir of December 30th, 1948, concerning the regulation
of imports not involving an allocation of currency, is in conformity
with the economic system which is applicable to Morocco, according
to the conventions which bind France and the United States” ;

Whereas the Application, which bears the signature of M. André
Gros, Legal Adviser to the Ministry of Foreign Affairs, Agent of the
Government of the French Republic, refers to the declarations
made by the Government of the French Republic and by the
Government of the United States of America under Article 36,
paragraph 2, and Article 40, paragraph 1, of the Statute of the
Court, and Article 32 of the Rules of Court ;

Thus specifying the provisions on which the Applicant founds the
jurisdiction of the Court ;

‘Whereas the Application also states the nature of the claim and
gives a succinct statement of the facts and grounds on which the
claim is based ;

Whereas, therefore, the Application fulfils the formal conditions
laid down by the Rules of Court ;

Whereas, on October 28th, 1950, the Government of the United
States of America was duly informed by telegram of the filing of
the Application, of which a certified true copy was despatched to
it on October 31st, 1950 ;

Whereas in a letter of November 16th, 1950, signed by its
Ambassador at The Hague, the Government of the United States
of America has notified the Court of the appointment as its Agent
of Mr. Adrian S. Fisher, Legal Adviser of the Department of State :

The Court, after ascertaining the views of the Parties with regard
to questions of procedure, fixes as follows the time-limits for the
presentation by the Parties of the written proceedings :

for the Memorial of the Government of the French Republic :
March Ist, 1951;

for the Counter-Memorial of the Government of the United
States of America: July Ist, 1951;
ORDER OF 22 XI 50 (U.S. NATIONALS IN MOROCCO) 393

for the Reply of the Government of the French Republic:
September Ist, IQ5I ;

for the Rejoinder of the Government of the United States of
America : November Ist, 1951.

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this twenty-second day of Novem-
ber, one thousand nine hundred and fifty, in three copies, one of
which will be placed in the archives of the Court and the others
transmitted to the Governments of the French Republic and of the
United States of America, respectively.

(Signed) J. G. GUERRERO,
Acting President.

(Signed) E.. HAMBRO,
Registrar.
